Matter of Olivier (2017 NY Slip Op 01863)





Matter of Olivier


2017 NY Slip Op 01863


Decided on March 15, 2017


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
SANDRA L. SGROI, JJ.


2016-03679

[*1]In the Matter of Karla A. Olivier, admitted as Karla Alison Olivier, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Karla A. Olivier, respondent.
(Attorney Registration No. 2630069) 



APPLICATION pursuant to former 22 NYCRR 691.9 by Karla A. Olivier, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on July 18, 1994, under the name Karla Alison Olivier, to resign as an attorney and counselor-at-law.

Diana Maxfield Kearse, Brooklyn, NY (Melissa D. Broder of counsel), for petitioner.
Karla A. Olivier, Brooklyn, NY, respondent pro se.


PER CURIAM.


OPINION & ORDER
Karla A. Olivier, admitted as Karla Alison Olivier (hereinafter the respondent), has submitted an affidavit sworn to on August 9, 2016, in support of her application to resign as an attorney and counselor-at-law (see  former 22 NYCRR 691.9).
The respondent acknowledges in her affidavit that her resignation is freely and voluntarily rendered, and that she is not being subjected to coercion or duress. She acknowledges that there are disciplinary charges pending against her involving the misappropriation of client funds and failure to maintain required escrow account bookkeeping records. The respondent acknowledges that she could not successfully defend herself on the merits against such charges. The respondent states that she has been advised of her right to discuss her resignation with an attorney, and that she is fully aware of the implications of submitting her resignation, including being barred by Judiciary Law § 90 and the rules of the Appellate Division, Second Department, from seeking reinstatement for at least seven years.
The respondent's application is submitted subject to any application by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts for an order directing that she make restitution, and that she reimburse the Lawyers' Fund for Client Protection pursuant to Judiciary Law § 90(6-a). She acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against her. She specifically waives the opportunity afforded her by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
The Grievance Committee recommends that the Court grant the respondent's application for resignation.
Inasmuch as the respondent's application to resign complies with the requirements of former 22 NYCRR 691.9, the application is granted, and, effective immediately, the respondent is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law. In view of the respondent's disbarment, the disciplinary proceeding authorized by decision and order on motion of this Court dated July 11, 2016, is discontinued.
ENG, P.J., RIVERA, DILLON, BALKIN and SGROI, JJ., concur.
ORDERED that the application of Karla A. Olivier, admitted as Karla Alison Olivier, to resign as an attorney and counselor-at-law is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Karla A. Olivier, admitted as Karla Alison Olivier, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that Karla A. Olivier, admitted as Karla Alison Olivier, shall comply with the rules governing the conduct of disbarred and suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Karla A. Olivier, admitted as Karla Alison Olivier, shall desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Karla A. Olivier, admitted as Karla Alison Olivier, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and she shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 1240.15(f); and it is further,
ORDERED that the disciplinary proceeding against the respondent authorized by the decision and order on motion of this Court dated July 11, 2016, is discontinued.
ENTER:
Aprilanne Agostino
Clerk of the Court